  Case: 1:18-cr-00109-DRC Doc #: 157 Filed: 07/02/20 Page: 1 of 2 PAGEID #: 794




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


UNITED STATES OF AMERICA,              :    Case No. 1:18-cr-00109(11)-TSB
                                       :
              Plaintiff,               :    (Judge Timothy S. Black)
                                       :
vs.                                    :
                                       :    DEFENDANT, JESSICA MARTIN’S,
JESSICA MARTIN,                        :    UNOPPOSED MOTION TO TRAVEL
                                       :
            Defendant.                 :
____________________________________


      Now comes the Defendant, Jessica Martin, through counsel, and she

represents to the Court that she presently resides in Ft. Lauderdale, Florida,

and is under pre-trial supervision in Florida.

      She further represents that her 11-year old daughter’s father lives in

Hendry County, Florida, which is approximately a 2-hour drive from Ft.

Lauderdale.

      Ms. Martin is requesting permission to travel one time per month to

either bring her daughter to visit with her father or to pick up her daughter

following visitation in Hendry County.
  Case: 1:18-cr-00109-DRC Doc #: 157 Filed: 07/02/20 Page: 2 of 2 PAGEID #: 795




      There have been no pre-trial supervision issues with Ms. Martin, and

Assistant United States Attorney, Matt Singer, does not oppose the granting of

her traveling one time per month to Hendry County.



                                              __/s/ Richard J. Goldberg__________
                                              Richard J. Goldberg (0005979)
                                              Attorney for Jessica Martin
                                              Schuh & Goldberg, LLP
                                              2368 Victory Parkway, Suite 650
                                              Cincinnati, Ohio 45206
                                              (513) 321-2662
                                              (513) 321-0855 (Fax)
                                              richjgoldberg@yahoo.com



                          CERTIFICATE OF SERVICE
      I hereby certify that I have served a copy of the foregoing Unopposed
Motion upon the office of the Matt Singer, Assistant United States Attorney for
the Southern District of Ohio, via electronic filing, this 2nd day of July, 2020.



                                              __/s/ Richard J. Goldberg__________
                                              Richard J. Goldberg
                                              Attorney for Jessica Martin




                                        -2-
